         Case 1:17-cr-00722-VSB Document 330 Filed 04/10/20 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      April 10, 2020




By ECF
The Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
United State Courthouse
40 Foley Square, Courtroom 518
New York, New York 10007

       Re:     United States v. Sayfullo Habibullaevic Saipov, S1 17 Cr. 722 (VSB)

Dear Judge Broderick:

       We write in response to defense counsel’s April 6, 2020 letter regarding legal calls from
the Metropolitan Correctional Center (“MCC”) in light of the COVID-19 pandemic. Defense
counsel seeks an order requiring the MCC to provide the defendant with legal calls on a weekly
basis until visiting at the MCC has resumed and at least 24-hours advance notice of the date and
time of those calls. The Government respectfully submits that defense counsel’s request should
be denied as moot.

         On April 8, 2020, Chief Judge McMahon and Chief Judge Mauskopf issued a new protocol
to the MCC concerning, among other things, attorney calls. See Ex. A (the “Protocol Memo”).
The Government understands that the Protocol Memo was issued upon the Court’s consultation
with the MCC and the Federal Defenders. Paragraph 13 of the Protocol Memo sets forth
procedures for requesting “non-court calls,” which include calls between attorneys and their
clients. As relevant here, paragraph 13 provides that (i) the MCC is to reserve afternoons for non-
court calls; (ii) “[s]cheduling of non-court calls will be facilitated by the Federal Defenders”; and
(iii) “the Federal Defenders will provide BOP with the schedule of calls for each unit for a given
afternoon at least two days in advance of the scheduled calls.”

        Thus, pursuant to the Protocol Memo, the Federal Defenders now have a role in scheduling
attorney calls and providing the MCC with notice at least two days in advance of those calls. Given
that the Protocol Memo was developed in direct response to the unique issues created by the
COVID-19 pandemic and issued after defense counsel filed its letter, the Government respectfully
submits that defense counsel’s request should be denied as moot. To the extent that the Protocol
Memo does not resolve the issue raised in defense counsel’s April 6, 2020 letter, defense counsel
may renew their request to the Court. See Protocols Memo ¶ 13 (“If the jail and the requestor
         Case 1:17-cr-00722-VSB Document 330 Filed 04/10/20 Page 2 of 2
The Honorable Vernon S. Broderick, U.S.D.J.
April 10, 2020
Page 2

cannot reach an agreement, then an application can be made to the district court judge presiding
over the underlying criminal matter for an order requiring the call.”).

        The Government conferred with defense counsel about the Protocol Memo and understands
that, due to the nature of the charges pending against the defendant and the fact that he is under
special administrative measures, counsel is still seeking the order proposed in their April 6 letter.

                                                        Respectfully submitted,
                                                        GEOFFREY S. BERMAN
                                                        United States Attorney


                                                  By:          /s/
                                                        Amanda Houle
                                                        Sidhardha Kamaraju
                                                        Matthew Laroche
                                                        Jason A. Richman
                                                        Assistant United States Attorneys
                                                        (212) 637-2194/6523/2420/2589

cc:    Defense counsel (by ECF)
